SUB-ITEM 77C:SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On October 24, 2011, a Special Meeting of Shareholders of Stralem Equity Fund (the “Fund”) was held for the purpose of voting on the following Proposals: Proposal 1: To approve the new investment advisory agreement between the Trust, on behalf of Stralem Equity Fund, and Stralem & Company Incorporated (“Stralem”). Proposal 2: To elect the following six nominees to serve on the Board of Trustees of the Trust: Philippe E. Baumann Kenneth D. Pearlman Michael T. Rubin Geoff Gottlieb Andrea Baumann Lustig David J. Koeppel The total number of shares of the Fund present in person or by proxy represented approximately 64.74% of the shares entitled to vote at the Special Meeting. The shareholders of the Fund voted to approve the new investment advisory agreement.The votes cast with respect to Proposal 1 were as follows: Number of Shares For Against Abstain 17 61 The shareholders of the Fund voted to elect all six nominees to serve on the Board of Trustees.The votes cast with respect to Proposal 2 were as follows: Number of Shares Nominee Affirmative Withhold Philippe E. Baumann Kenneth D. Pearlman Michael T. Rubin Geoff Gottlieb Andrea Baumann Lustig David J. Koeppel
